EXHIBIT 10.2

Empire Asset Management Company

2 Rector Street, 15th Floor

New York, NY 10006

July 17, 2008

CONFIDENTIAL

Cardium Therapeutics, Inc.

3611 Valley Centre Drive, Suite 525

San Diego, CA 92130

Attn: Tyler Dylan, Chief Business Officer

Dear Dr. Dylan:

This letter (the “Agreement”) constitutes the agreement between Empire Asset
Management Company (“Empire” or the “Placement Agent”) and Cardium Therapeutics,
Inc. (the “Company”), that Empire shall serve as the exclusive placement agent
for the Company, on a “reasonable efforts” basis, in connection with the
proposed placement (the “Placement”) of up to $3,340,380 of registered
securities (the “Securities”) of the Company, including shares (the “Shares”) of
the Company’s common stock, par value $0.0001 per share (the “Common Stock”) and
warrants to purchase shares of Common Stock (the “Warrants”). The terms of such
Placement and the Securities shall be mutually agreed upon by the Company and
the purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and
nothing herein constitutes that Empire would have the power or authority to bind
the Company or any Purchaser or an obligation for the Company to issue any
Securities or complete the Placement. This Agreement and the documents executed
and delivered by the Company and the Purchasers in connection with the Placement
shall be collectively referred to herein as the “Transaction Documents.” The
date of the closing of the Placement shall be referred to herein as the “Closing
Date.” The Company expressly acknowledges and agrees that Empire’s obligations
hereunder are on a reasonable efforts basis only and that the execution of this
Agreement does not constitute a commitment by Empire to purchase the Securities
and does not ensure the successful placement of the Securities or any portion
thereof or the success of Empire with respect to securing any other financing on
behalf of the Company.

SECTION 1. Compensation and other Fees.

As compensation for the services provided by Empire hereunder, the Company
agrees to pay to Empire:

(A) The fees set forth below with respect to the Placement:

a) A cash fee payable immediately upon the closing of the Placement equal to
6.5% of the

aggregate gross proceeds raised in the Placement.

b) Placement Agent warrants to purchase that number of shares of Common Stock
equal to 6% of the aggregate number of Shares sold in the Placement. Such
warrants shall have the same terms as the Warrants issued to the Purchasers in
the Placement except that such warrants (i) shall have an exercise price equal
to the last sale price as reported by the American Stock Exchange on the Closing
Date; (ii) shall not contain Section 3(b) of the form of Warrant or any similar
provision permitting an adjustment to the exercise price upon a subsequent
equity sale; and (iii) shall not be transferable except as permitted by FINRA
Rule 2710.



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

Page 2 of 12

 

(B) The Company also agrees to reimburse Empire’s expenses up to a maximum of
$15,000. Such reimbursement shall be payable immediately upon the closing of the
Placement.

SECTION 2. REGISTRATION STATEMENT.

The Company represents and warrants to, and agrees with, the Placement Agent
that:

(A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File
No. 333-147947) under the Securities Act of 1933, as amended (the “ Securities
Act”), which became effective on December 19, 2007, for the registration under
the Securities Act of the Shares and Warrants. At the time of such filing, the
Company met the requirements of Form S-3 under the Securities Act. Such
registration statement meets the requirements set forth in Rule 415(a)(1)(x)
under the Securities Act and complies with said Rule. The Company will file with
the Commission pursuant to Rule 424(b) under the Securities Act, and the rules
and regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Shares and Warrants and the plan of
distribution thereof and has advised the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, including the exhibits thereto, as
amended at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

(B) The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

Page 3 of 12

 

to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, each as of its respective
date, comply in all material respects with the Securities Act and the Exchange
Act and the applicable Rules and Regulations. Each of the Base Prospectus, the
Time of Sale Prospectus, if any, and the Prospectus Supplement, as amended or
supplemented, did not and will not contain as of the date thereof any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The Incorporated Documents, when they were filed with
the Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed
as required.

(C) The Company is not eligible to use free writing prospectuses in connection
with the Placement.

(D) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement and
of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Shares other than the Base Prospectus, the Time of Sale Prospectus,
if any, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act.

SECTION 3. REPRESENTATIONS AND WARRANTIES. The Company hereby makes the
representations and warranties set forth below to the Placement Agent.

(A) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation , with the requisite power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.

(B) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

Page 4 of 12

 

thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith other than in connection with the
“Required Approvals” (as defined in subsection 3(D) below). Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

(C) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect (as defined in the Securities Purchase Agreement included in the
Transaction Documents.

(D) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, any Trading Market) in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than such filings
as are required to be made under applicable Federal and state securities laws
(collectively, the “Required Approvals”).

(E) Approvals. The issuance and listing on the American Stock Exchange (“AMEX”)
of the Shares does not require the approval of the Company’s shareholders.

(F) FINRA Affiliations. There are no affiliations with any Financial Industry
Regulatory Authority (FINRA) member firm among the Company’s officers, directors
or, to the knowledge of the Company, any five percent (5%) or greater
stockholder of the Company, except as set forth in the Base Prospectus.

(G) Incorporation by Reference. Each of the representations and warranties
(together with any related disclosure schedules thereto) made in that certain
Securities Purchase Agreement dated as of July 18, 2008, between the Company,
and each purchaser identified on the signature pages thereto to the purchasers
thereunder is hereby incorporated herein by reference (as though fully restated
herein) and is hereby made to, and in favor of, Empire.



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

Page 5 of 12

 

SECTION 4. INDEMNIFICATION.

(a) Indemnification of the Placement Agent. The Company agrees to indemnify,
defend and hold harmless the Placement Agent, its directors and officers, and
each person, if any, who controls the Placement Agent within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, and
the successors and assigns of all of the foregoing persons, from and against any
loss, damage, claim or liability, to which, jointly or severally, the Placement
Agent or any such person may become subject under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, the common
law or otherwise, (including in settlement of any litigation, if such settlement
is effected with the written consent of the Company), insofar as such loss,
damage, claim or liability (or actions in respect thereof as contemplated below)
arises out of or is based upon: (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; (ii) any
untrue statement or alleged untrue statement of a material fact contained in the
Base Prospectus, Prospectus Supplement or the Time of Sale Prospectus, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements made therein, in the light of
the circumstances under which they were made, not misleading; and, in the case
of (i) and (ii) above, to promptly reimburse the Placement Agent and each such
controlling person for any and all reasonable expenses (including reasonable
fees and disbursements of counsel) as such expenses are incurred by the
Placement Agent or such controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
shall not apply to any loss, claim, damage, liability or expense to the extent,
but only to the extent, it arises out of or is based upon any untrue statement
or alleged untrue statement of a material fact contained in or omitted from any
Base Prospectus, Prospectus Supplement or the Time of Sale Prospectus in
reliance upon and in conformity with information concerning the Placement Agent
furnished in writing by or on behalf of the Placement Agent to the Company
expressly for use therein or (iii) any untrue statement or alleged untrue
statement made by the Company in Section 3 hereof or the failure by the Company
to perform when and as required any agreement or covenant contained herein.

(b) Indemnification of the Company. The Placement Agent agrees to indemnify,
defend and hold harmless the Company, its directors and officers, and any
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, and the successors and
assigns of all of the foregoing persons, from and against any loss, claim,
damage, liability or expense, as incurred to which, jointly or severally, the
Company or any such person may become subject under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, the common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Placement Agent), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) any untrue statement or alleged untrue statement of a material fact
contained in the Base Prospectus, Prospectus Supplement or the Time of Sale
Prospectus, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading, in
the case of each of (i) and (ii) above, to the extent but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, the Base Prospectus, Prospectus
Supplement or the Time of Sale Prospectus in reliance upon and in conformity
with information concerning the Placement Agent furnished in writing by or on
behalf of the Placement Agent to the Company expressly for use therein, and to
reimburse the Company, or any such director, officer or controlling person for
any legal and other expense reasonably incurred by the Company (including
reasonable fees and disbursements of counsel), or any such director, officer or
controlling person in



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

Page 6 of 12

 

connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. Notwithstanding the
provisions of this Section 5(b), in no event shall any indemnity by the
Placement Agent under this Section 5 (b) exceed the total compensation actually
received by the Placement Agent in accordance with Section 1 hereto.

(c) Notice and Procedures. If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “indemnified party”) in respect of
which indemnity may be sought against the Company or the Placement Agent (as
applicable, the “indemnifying party”) pursuant to subsection (a) or (b),
respectively, of this Section 5, such indemnified party shall promptly notify
such indemnifying party in writing of the institution of such Proceeding and
such indemnifying party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such indemnified party and
payment of all fees and expenses; provided, however, that the omission to so
notify such indemnifying party shall not relieve such indemnifying party from
any liability which such indemnifying party may have to any indemnified party or
otherwise, except to the extent the indemnifying party does not otherwise learn
of the Proceeding and such failure results in the forfeiture by the indemnifying
party of substantial rights or defenses. The indemnified party or parties shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
or parties unless (i) the employment of such counsel shall have been authorized
in writing by the indemnifying party in connection with the defense of such
Proceeding, (ii) the indemnifying party shall not have, within a reasonable
period of time in light of the circumstances, employed counsel to defend such
Proceeding or (iii) such indemnified party or parties shall have reasonably
concluded, based on the advice of counsel, that there may be defenses available
to it or them which are different from, additional to or in conflict with those
available to such indemnifying party (in which case such indemnifying party
shall not have the right to direct the defense of such Proceeding on behalf of
the indemnified party or parties with respect to such defenses), in any of which
events such reasonable fees and expenses with respect to such defenses shall be
borne by such indemnifying party and paid as incurred (it being understood,
however, that such indemnifying party shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel) in any one
Proceeding or series of related Proceedings in the same jurisdiction
representing the indemnified parties who are parties to such Proceeding). An
indemnifying party shall not be liable for any settlement of any Proceeding
effected without its written consent but, if settled with its written consent or
if there be a final judgment for the plaintiff, such indemnifying party agrees
to indemnify and hold harmless the indemnified party or parties from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second sentence of this Section 5(c) , then
the indemnifying party agrees that it shall be liable for any settlement of any
Proceeding effected without its written consent if (i) such settlement is
entered into more than 60 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall not have fully reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement and (iii) such indemnified party shall have given the indemnifying
party at least 30 days’ prior notice of its intention to settle. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened Proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such Proceeding and does not include an admission of fault or culpability or a
failure to act by or on behalf of such indemnified party.

(d) Contribution. If the indemnification provided for in this Section 5 is
unavailable to an indemnified party under subsections (a) or (b) of this
Section 5 or insufficient to hold an indemnified party harmless in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

Page 7 of 12

 

each applicable indemnifying party shall, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of the losses, claims, damages, liabilities or
expenses referred to in subsection (a) or (b) above, (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Placement Agent on the other from the offering of the
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the indemnifying party or parties on the one hand and the indemnified
party or parties on the other hand in connection with the statements or
omissions that resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Placement Agent on the
other hand shall be deemed to be in the same respective proportions as the total
net proceeds from the offering of the Securities (before deducting expenses)
received by the Company and the total placement agent commissions received by
the Placement Agent, in each case as set forth on the cover of the Prospectus,
bear to the aggregate public offering price of the Securities. The relative
fault of the Company on the one hand and the Placement Agent on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company, on the
one hand, or by the Placement Agent, on the other hand, and the parties’
relevant intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company and the Placement Agent
agree that it would not be just and equitable if contribution pursuant to this
subsection (d) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the first sentence of this Section 5(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this Section 5(d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending against any
action or claim which is the subject of this Section 5(d). Notwithstanding the
provisions of this Section 5(d), the Placement Agent shall not be required to
contribute any amount in excess of the total commissions received by such
Placement Agent in accordance with Section 1(a). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e) Representations and Agreements to Survive Delivery. The obligations of the
Company under this Section 5 shall be in addition to any liability which the
Company may otherwise have. The indemnity and contribution agreements contained
in this Section 5 and the covenants, warranties and representations of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of the Placement Agent, any person who
controls the Placement Agent within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act or any affiliate of or counsel
to the Placement Agent, or by or on behalf of the Company, its directors or
officers or any person who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and
(iii) the issuance and delivery of the Securities. The Company and the Placement
Agent agree promptly to notify each other of the commencement of any Proceeding
against it and, in the case of the Company, against any of the Company’s
officers or directors in connection with the issuance and sale of the
Securities, or in connection with the Registration Statement or the Prospectus.

SECTION 5. ENGAGEMENT TERM. Empire’s engagement hereunder will expire on
August 27, 2008, unless extended by the mutual agreement of the parties. The
engagement may be terminated by either the Company or Empire at any time upon 10
days’ written notice. Notwithstanding anything to the contrary contained herein,
the provisions concerning confidentiality, indemnification, contribution and the
Company’s obligations to pay fees and reimburse expenses contained herein and
the Company’s obligations contained in the Indemnification Provisions will
survive any expiration or termination of this



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

Page 8 of 12

 

Agreement. In addition, the Company hereby retains Empire to serve as its
principal investment advisor and banking firm commencing upon consummation of
the Closing through December 31, 2008, during which term, the Company and Empire
agree to consult with each other regarding all of the Company’s financing needs,
and the Company agrees to use its commercially reasonable efforts to permit
Empire to participate in all such financings undertaken. In furtherance of the
foregoing, the Company agrees to notify Empire prior to initiating contact or
otherwise consulting directly or indirectly with third party sources of capital
with respect to financing matters. Empire’s services with respect to the
foregoing may include the following: (i) identifying and developing a list of
potential offerees, including institutional investors to be contacted by Empire
in connection with soliciting interest in the financing transaction (“Offeree
List”); (ii) contacting and seeking to elicit interest from one or more parties
on the Offeree List to participate in the financing transaction;
(iii) coordinating inquiries from potential offerees, and assisting in the
preparation of additional documents and due diligence as may be requested by
potential offerees; (iv) assisting in evaluating and negotiating the terms and
conditions of any transaction; and (v) assistance with respect to negotiating
documents and facilitation in closing the financing transaction. The Company and
Empire shall negotiate in good faith to determine a mutually acceptable level of
compensation with respect to the applicable financing transaction.

SECTION 6. CONFIDENTIALITY. In the course of its services under this Agreement,
the Placement Agent will have access to Confidential Information (as defined
below) concerning the Company. The Placement Agent agrees that all Confidential
Information will be treated by the Placement Agent as confidential in all
respects. The Placement Agent hereby agrees that it and its dealers, affiliates
and representatives shall: (i) use the Confidential Information solely for the
purposes of its engagement hereunder; and (ii) not disclose any Confidential
Information to any other party except to those Placement Agent representatives
who need to know such information for the purposes of the Placement Agent’s
engagement hereunder and who have been advised of such confidentiality
restrictions. The term “Confidential Information” shall mean all information,
whether written or oral, which is or has been disclosed by the Company or their
respective affiliates, agents or representatives to the Placement Agent or any
of its representatives in connection with the transactions contemplated hereby,
which is not in the public domain, but shall not include: (i) information which
is publicly disclosed other than by the Placement Agent in violation of this
Agreement; (ii) information which is obtained by the Placement Agent from a
third party that (x) has not violated, or obtained such information in violation
of, any obligation to the Company or its affiliates with respect to such
information, and (y) does not require the Placement Agent to refrain from
disclosing such information; and (iii) information which is required to be
disclosed by the Placement Agent or its outside counsel under compulsion of law
(whether by oral question, interrogatory, subpoena, civil investigative demand
or otherwise) or by order of any court or governmental or regulatory body to
whose supervisory authority the Placement Agent is subject; provided that, in
such circumstance, the Placement Agent will give the Company prior written
notice promptly following Placement Agent’s knowledge or determination of such
requirement of disclosure and cooperate with the Company to minimize the scope
of any such disclosure. The Placement Agent’s obligation under this section
shall continue after the date of expiration, termination or completion of this
Agreement or the Placement Agent’s engagement hereunder.

SECTION 7. EMPIRE INFORMATION. The Company agrees that any information or advice
rendered by Empire in connection with this engagement is for the confidential
use of the Company only in their evaluation of the Placement and, except as
otherwise required by law, the Company will not disclose the advice or
information (other than to its representatives who need to know such
information) in any manner without Empire’s prior written consent.

SECTION 8. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof. The Company acknowledges and agrees that Empire is not and
shall not be construed as a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of Empire hereunder.



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

Page 9 of 12

 

SECTION 9. CLOSING. The obligations of the Placement Agent and the Purchasers,
and the closing of the sale of the Securities hereunder are subject to the
accuracy, when made and on the Closing Date, of the representations and
warranties on the part of the Company and its Subsidiaries contained herein, to
the accuracy of the statements of the Company and its Subsidiaries made in any
certificates pursuant to the provisions hereof, to the performance by the
Company and its Subsidiaries of their obligations hereunder, and to each of the
following additional terms and conditions:

(A) No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with. Any filings required to be made by the Company in shall
have been timely filed with the Commission.

(B) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement, the Base
Prospectus or the Prospectus Supplement or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of counsel for the
Placement Agent, is material or omits to state any fact which, in the opinion of
such counsel, is material and is required to be stated therein or is necessary
to make the statements therein not misleading.

(C) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request in writing to enable them to pass upon such matters.

(D) The Placement Agent shall have received from outside counsel to the Company
such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent, which opinion shall include a “10b-5”
representation from such counsel.

(E) Neither the Company nor any of its Subsidiaries shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Base Prospectus, any loss or interference with its business
from fire, explosion, flood, terrorist act or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in or contemplated by the Base
Prospectus and (ii) since such date there shall not have been any change in the
capital stock or long-term debt of the Company or any of its Subsidiaries or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its Subsidiaries,
otherwise than as set forth in or contemplated by the Base Prospectus, the Time
of Sale Prospectus, if any, and the Prospectus Supplement, the effect of which,
in any such case described in clause (i) or (ii), is, in the reasonable and good
faith judgment of the Placement Agent after consultation with the Company, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement.

(F) The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Shares shall be listed and admitted and authorized for trading on the
AMEX, and satisfactory evidence of such actions shall have been provided to the
Placement Agent. The Company shall have taken no action



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

Page 10 of 12

 

designed to, or likely to have the effect of terminating the registration of the
Common Stock under the Exchange Act or delisting or suspending from trading the
Common Stock from AMEX, nor has the Company received any information suggesting
that the Commission or AMEX is contemplating terminating such registration or
listing.

(G) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or the AMEX or in the over-the-counter market,
or trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or minimum or maximum prices
or maximum ranges for prices shall have been established on any such exchange or
such market by the Commission, by such exchange or by any other regulatory body
or governmental authority having jurisdiction, (ii) a banking moratorium shall
have been declared by federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities in which it is not currently engaged, the subject of an act of
terrorism, there shall have been an escalation in hostilities involving the
United States, or there shall have been a declaration of a national emergency or
war by the United States, or (iv) there shall have occurred any other calamity
or crisis or any change in general economic, political or financial conditions
in the United States or elsewhere, if the effect of any such event in clause
(iii) or (iv) makes it, in the reasonable and good faith judgment of the
Placement Agent after consultation with the Company, impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus and the Prospectus
Supplement.

(H) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

(I) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.

(J) The Company shall have entered into subscription agreements with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations and warranties of the Company as agreed between the
Company and the Purchasers.

(K) The FINRA shall have raised no objection to the fairness and reasonableness
of the terms and arrangements of this Agreement. In addition, the Company shall,
if requested by the Placement Agent, make or authorize Placement Agent’s counsel
to make on the Company’s behalf, an Issuer Filing with the FINRA Corporate
Financing Department pursuant to NASD Rule 2710 with respect to the Registration
Statement and pay all filing fees required in connection therewith.

(L) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates and documents as the Placement
Agent may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

SECTION 10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

Page 11 of 12

 

respective successors and permitted assigns. Any right to trial by jury with
respect to any dispute arising under this Agreement or any transaction or
conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court located in New York, New York and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of aforesaid courts.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

SECTION 11. Entire Agreement/Misc. This Agreement embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the subject matter hereof. If any provision of
this Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Empire and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.

SECTION 12. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (New York City time) on any business day,
(c) the business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages hereto.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

Page 12 of 12

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Empire the enclosed copy of this Agreement.

 

Very truly yours, EMPIRE ASSET MANAGEMENT COMPANY By:   /s/ Gregg Zeoli   Gregg
Zeoli   President & CEO   Address for notice:  

2 Rector Street, 15th Floor

New York, NY 10006

Facsimile No.: 212.417.8229

 

Accepted and Agreed to as of

the date first written above:

Cardium Therapeutics, Inc. By:   /s/ Tyler M. Dylan  

Tyler M. Dylan

  Chief Business Officer

Address for notice:

3611 Valley Centre Drive, Suite 525

San Diego, CA 92130

Facsimile No.: 858.436.1011

With a copy to:

Bell, Boyd & Lloyd, LLP

3580 Carmel Mountain Road, Suite 200

San Diego, CA 92130

Attention: David A. Fisher

Facsimile No.: (858) 509-7461